TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-05-00397-CR



                                  Nereida Flores Jacobs, Appellant

                                                   v.

                                     The State of Texas, Appellee




          FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
           NO. 04-4871-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                               MEMORANDUM OPINION


                  A jury found appellant Nereida Flores Jacobs guilty of driving while intoxicated. See

Tex. Pen. Code Ann. § 49.04 (West 2003). The punishment is thirty days’ incarceration and a $500

fine, probated.

                  Appellant was represented by retained counsel at trial. She filed a pro se notice of

appeal and requested appointed counsel for the appeal. After appellant failed to appear at a

scheduled indigency hearing, the court found that she is not indigent and denied the request.

Appellant did not obtain a reporter’s record and, after she was given notice and an opportunity to

cure, the appeal was submitted for decision without a reporter’s record. See Tex. R. App. P.

37.3(c)(1). Appellant did not file a brief or respond to this Court’s notices. See Tex. R. App. P.

38.8(b)(4). We have examined the record before us and find no fundamental error that should be

considered in the interest of justice.
              The judgment of conviction is affirmed.




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Affirmed

Filed: October 13, 2005

Do Not Publish




                                              2